Exhibit 21 We have the following subsidiaries: Name Under Which Name of Subsidiary State or Country of Subsidiary Does % Incorporation Business Ownership NeuLion USA, Inc. Delaware NeuLion USA 100% JumpTV USA Inc. Delaware JumpTV USA Inc. 100% JumpTV USA Holdco, Inc. Delaware NeuLion 100% TV-Desi, Inc. Delaware TV-Desi 100% Interactive Netcasting Systems Inc. Canada NeuLion 100% NeuLion China Co., Ltd. China NeuLion China 100% NeuLion, Limited United Kingdom Cycling Television or Cycling TV 100% TransVideo International Ltd. British Virgin Islands TransVideo 100% Beijing Digital TransVideo China TransVideo 100% Technology Co., Ltd. (WOFE) DivX Corporation Delaware DivX 100% DivX, LLC Delaware DivX 100% DivX Holdings, Inc. Delaware DivX 100% DivX International, Inc. Delaware DivX 100% MainConcept GmbH Germany MainConcept 100% DivX Technologia Ltda. Brazil DivX 100% DivX International (Hong Kong) Ltd. Hong Kong DivX 100% DivX Software Technology (Shenzhen) Co., Ltd Shenzhen, China DivX 100% Sonic IP, Inc. California Sonic IP 100% MainConcept OOO Russia MainConcept 100% MainConcept LLC California MainConcept 100% DivX Japan Godo Kaisha Japan DivX 100% DivX UK Limited United Kingdom DivX 100% DivX Taiwan Ltd. Taiwan DivX 100% DivX Korea GK South Korea DivX 100% NeuLion AC, Inc. Delaware Inactive 100% NeuLion International Inc. Delaware Inactive 100% INSINC Technologies Ltd. Canada Inactive 100% JumpTV International FZ-LLC United Arab Emirates Inactive 100% Sport International Group, LLC Delaware Inactive 100% Deportes Ya, S.A. Argentina Inactive 100% DivX Networks (Europe) GmbH Germany Inactive 100%
